The two horses of appellee were exempt from! sale for the satisfaction of the rent. The statute is positive and leaves no room for construction.
It was left with the jury to say whether the defendant in the execution had more horses than those exempt from the payment of his debts, and the verdict was that he had not.
We see no great hardship in making the appellants account for the value of the horses sold. They were exempt from, sale, and the owner, having elected to sue for their value, the creditor has the purchaser’s bond with which to satisfy, at least, a part of the judgment against him.
Judgment affirmed.